Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1, 4-23 are pending. 

Election/Restrictions

2.	Applicant's amendments to claims 1, 4 and 6-8, and cancellation of claims 2-3 in the reply filed on 3/1/2021 are acknowledged. 
Claims 13-23 are withdrawn for being drawn to non-elected inventions.
	Claims 1, 4-12 and CGF3 as species election are examined on the merits.

3.	The rejections and objections not recited in this action are withdrawn.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





4.	Claims 1, 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 6-8, the recitations “wild-type control” render the claims indefinite. It is unclear what the recitations refer to any natural cotton plant or an isogenic cotton plant without the modification in claimed plant. The metes and bounds are not clear.	


4.	Claims 1, 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
 
A review of the language of claims indicates obtaining mutant cotton plant exhibiting artificially down-regulated CGF2 gene expression, wherein the plant further exhibits increased CGF2 expression in leaves is essential to practice the invention. Further, obtaining CGF2 gene comprising at least 90% identity to SEQ ID NO: 3 or 4 is also essential to practice the invention.
The specification teaches that CGF1, CGF2 and CGF3 are differentially expression in glanded and glandless cotton plants (Table 6, Figure 3). The specification teaches VIGS targeting CFG1, CGF2 and CFG3 results in reduced number of glands (Figure 2). The specification further teaches that there is no sequence differences between glanded and glandless Stoneville 7A cotton for  CGF1, CGF2 genes, however there is transposon insertion in CFG3 gene in A genome and several mutations in CFG3 gene in D genome between glanded and glandless Stoneville 7A cotton (Figure 6, paragraph [016]-[022]). The specification teaches generating knockout mutant for CGF2 using CRISPR/Cas-9 system (Example 18, Table 11), in which reduced number of glands was observed.
First, for claim 7, a mutant cotton plant exhibiting artificially down-regulated CGF2 gene expression, wherein the plant further exhibits increased CGF2 expression in leaves, is claimed. The only plant described, however, is a mutant cotton plant exhibiting artificially down-regulated CGF2 gene expression.

Still further, the specification does not describe any species in such claimed genus except for SEQ ID NO: 3 or 4.  Neither the specification nor the prior art teaches the conserved structures that are essential for variants thereof. 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of cotton plants falling within the scope of the claimed genus.  Applicants only describe cotton plant with knockout CGF2 gene via CRISPR/Cas9 system.  As for variants of SEQ ID NO:3  or 4, the specification only describe the SEQ ID NO:3  or 4 itself.  Furthermore, Applicants fail to Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for those cotton plant, it remains unclear what features identify a member from the claimed genus.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.





Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LI ZHENG/Primary Examiner, Art Unit 1662